Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.                                                                    
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Information Disclosure Statement
The information disclosure statement filed 04/22/2021 has been fully considered and is attached hereto.
      Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the Claims.  Therefore, the “a main surface of the component is flush with an outer main surface of the first layer stack” in Claim 9, and “a casing or a heat sink” in Claim 15 must be shown or the features canceled from the Claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9, 15, 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kezuka et al (US 2018/0302977) in view of Zhang et al (US 2012/0024575).
	Regarding Claim 1, Kezuka (In Fig 5) disclose a component carrier (20b), comprising:
	a first layer stack (22c/22d) comprising at least one first electrically conductive layer structure and/or at least one first electrically insulating layer structure (¶ 71, II. 1-3);
	a component (70) embedded in the first layer stack (22c/22d), (Fig 5);
	a second layer stack (22e) comprising at least one second electrically conductive layer structure and/or at least one second electrically insulating layer structure (¶ 71, II. 1-3); and
	a thermally conductive block (50) embedded in the second layer stack (22e), (Fig 5);
	wherein the first layer stack (22c/22d) and the second layer stack (22e) are connected with each (Fig 5).
	However Kezuka does not disclose wherein the first layer stack and the second layer stack are connected with each other so that a thermal path from the embedded component via the thermally conductive block up to an exterior surface of the component carrier has a minimum thermal conductivity of at least 7 W/mK. 
	However where Zhang (In Fig 17) teaches wherein the first layer stack (first layer stack within which transistor embedded) and the second layer stack (second layer stack within which copper is embedded) are connected with each other (Fig 17) so that a thermal path from the embedded component (transistor) via the thermally conductive block (copper coin) up to an exterior surface (exterior surface of the multilayer PCB adjacent to the heat sink), (Fig 17) of the component carrier (multilayer PCB) has a minimum thermal conductivity of at least 7 W/mK (¶ 101, II. 1-2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang with the first and second layer stack being connected with each other, so that a thermal path from the embedded component via the thermally conductive block up to an exterior surface of the component carrier having a minimum thermal conductivity of at least 7 W/mK to benefit from improving the ability to dissipate heat from high power transistors while keeping the cost low (Zhang, ¶ 6, II. 13-17).
	However, Zhang (In table 3) and [0098] teaches or suggest that, the thermal conductivity in the multilayer PCB being a variable depending on several parameters of the multilayer PCB such as the size, shape, thickness and material used for vias or the coin, for example, the larger the thickness, the higher would be the thermal conductivity of the multilayer PCB. As such Zhang establishes that the thermal conductivity of a multilayer PCB with thermal vias and inserted coin being a variable, which does not carry any patentable weight because, it has been held that, where the general conditions of a Claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP 2144.05(II)(a).
Regarding Claim 2, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka (In Fig 5) further disclose wherein the thermal path is oriented at least partially along the Z-axis of the component carrier (20b), (Fig 5).
Regarding Claim 3, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka (In Fig 5) further disclose wherein the thermal path is continuously electrically conductive (¶ 44, II. 5-7), (Fig 5).
Regarding Claim 4, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka (In Fig 5) further disclose wherein the component carrier (20b) further comprises: a thermally conductive coupling medium (52a) arranged at an interface between the thermally conductive block (50) and the embedded component (70), (Fig 5), wherein the thermally conductive coupling medium (52a) comprises at least one of the following features: wherein the thermally conductive coupling medium (52a) comprises a thermally conductive paste (¶ 90, II. 1-5); wherein the thermally conductive coupling medium comprises a copper layer and/or conductive micro vias.
Regarding Claim 5, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka does not disclose wherein the embedded electronic component is a power chip or a high frequency chip.
Instead Zhang (In Fig 17) further teaches wherein the embedded electronic component (Transistor) is a power chip or a high frequency chip (¶ 108, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang with embedded electronic component being a power chip or a high frequency chip to benefit from improving the ability to dissipate heat from high power transistors while keeping the cost low (Zhang, ¶ 6, II. 13-17).
Regarding Claim 6, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka (In Fig 5) further discloses wherein the thermally conductive block (5) is a metal block , in particular a copper block (¶ 32, II. 7-10).
Regarding Claim 9, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka (In Fig 5) further discloses wherein the component (70) is embedded such that a main surface of the component (70) is flush with an outer main surface of the first layer stack (22c/22d), (Fig 5).
Regarding Claim 15, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka as modified does not disclose wherein the component carrier further comprising at least one of the following features: wherein an electric signal of the embedded component is conducted exclusively to a further exterior surface of the component carrier, wherein the further exterior surface opposes the exterior surface; wherein the first layer stack and the second layer stack have different integration densities and/or are made of different materials; wherein the exterior surface and/or the further exterior surface of the component carrier is connected with a casing or a heat sink.
Instead Zhang (In Fig 17) further teaches wherein the component carrier further comprising at least one of the following features: wherein an electric signal of the embedded component is conducted exclusively to a further exterior surface of the component carrier, wherein the further exterior surface opposes the exterior surface; wherein the first layer stack and the second layer stack have different integration densities and/or are made of different materials; wherein the exterior surface (exterior surface on which heatsink is disposed on), (Fig 17) and/or the further exterior surface of the component carrier (multilayer PCB) is connected with a casing (casing ¶ 114, II. 1-4) or a heat sink (heat sink), (¶ 113, II. 1-11), (Fig 17).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang with a casing or heat sink connected to the exterior surface of the component carrier to benefit from improving the ability to dissipate heat from high power transistors while keeping the cost low (Zhang, ¶ 6, II. 13-17).
Regarding Claim 17, Kezuka (In Fig 5) disclose a method of manufacturing a component carrier (20b), comprising: embedding a component (70) in a first layer stack (22c/22d) comprising at least one first electrically conductive layer structure and/or at least one first electrically insulating layer structure (¶ 71, II. 1-3); embedding a thermally conductive block (50) in a second layer stack (22e) comprising at least one second electrically conductive layer structure and/or at least one second electrically insulating layer structure (¶ 71, II. 1-3); and connecting the first layer stack (22c/22d) with the second layer stack (22e). 
However Kezuka does not disclose wherein connecting the first layer stack with the second layer stack so that a thermal path from the embedded component via the thermally conductive block up to an exterior surface of the component carrier has a thermal conductivity of at least 7 W/mK. 
	However where Zhang (In Fig 17) teaches wherein connecting the first layer stack (first layer stack within which transistor embedded) and the second layer stack (second layer stack within which copper is embedded), (Fig 17) so that a thermal path from the embedded component (transistor) via the thermally conductive block (copper coin) up to an exterior surface (exterior surface of the multilayer PCB adjacent to the heat sink), (Fig 17) of the component carrier (multilayer PCB) has a minimum thermal conductivity of at least 7 W/mK (¶ 101, II. 1-2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang with the first and second layer stack being connected with each other, so that a thermal path from the embedded component via the thermally conductive block up to an exterior surface of the component carrier having a minimum thermal conductivity of at least 7 W/mK to benefit from improving the ability to dissipate heat from high power transistors while keeping the cost low (Zhang, ¶ 6, II. 13-17).
	However, Zhang (In table 3) and [0098] teaches or suggest that, the thermal conductivity in the multilayer PCB being a variable depending on several parameters of the multilayer PCB such as the size, shape, thickness and material used for vias or the coin, for example, the larger the thickness, the higher would be the thermal conductivity of the multilayer PCB. As such Zhang establishes that the thermal conductivity of a multilayer PCB with thermal vias and inserted coin being a variable, which does not carry any patentable weight because, it has been held that, where the general conditions of a Claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP 2144.05(II)(a).
Regarding Claim 18, Kezuka in view of Zhang discloses the limitations of Claim 17, however Kezuka (In Figs 5-6) further disclose wherein the method further comprising: applying a thermally conductive coupling medium (52a) at an interface between the thermally conductive block (50) and the embedded component (70), (Fig 5), wherein the thermally conductive coupling medium (52a) is applied to the thermally conductive block (50) before connecting the first layer stack (22c/22d) with the second layer stack (22e), (¶ 10, II. 1-27), (Fig 6).
Regarding Claim 19, Kezuka in view of Zhang discloses the limitations of Claim 17, however Kezuka (In Figs 5-6) further disclose wherein the method further comprising: connecting the thermally conductive block (50) and the embedded component (70) using thermocompression bonding (¶ 10, II. 1-27), (Figs 5-6).
Regarding Claim 20, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka as modified does not disclose wherein the thermal path from the embedded component via the thermally conductive block up to the exterior surface of the component carrier has a minimum thermal conductivity of at least 40 W/mK.
However, where Zhang (In Fig 17) teaches wherein the thermal path from the embedded component (transistor) via the thermally conductive block (copper coin) up to the exterior surface of the component carrier (multilayer PCB) has a minimum thermal conductivity of at least 40 W/mK (¶ 101, II. 1-2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang with the thermal path from the embedded component vias the thermally conductive block up to the exterior surface of the component carrier having a minimum thermal conductivity of at least 40 W/mk to benefit from improving the ability to dissipate heat from high power transistors while keeping the cost low (Zhang, ¶ 6, II. 13-17).
However, Zhang (In table 3) and [0098] teaches or suggest that, the thermal conductivity in the multilayer PCB being a variable depending on several parameters of the multilayer PCB such as the size, shape, thickness and material used for vias or the coin, for example, the larger the thickness, the higher would be the thermal conductivity of the multilayer PCB. As such Zhang establishes that the thermal conductivity of a multilayer PCB with thermal vias and inserted coin being a variable, which does not carry any patentable weight because, it has been held that, where the general conditions of a Claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP 2144.05(II)(a).
Claims 7-8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kezuka in view of Zhang and further in view of Yosui et al (US 2018/0233429).
Regarding Claim 7, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka as modified does not disclose wherein a lateral extension of the thermally conductive block is essentially equal to or larger than a lateral extension of the embedded component.
Instead Yosui (In Fig 1) teaches wherein a lateral extension of the thermally conductive block (50) is essentially equal to or larger than a lateral extension of the embedded component (40), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang and further with Yosui with the lateral extension of the thermally conductive block being essentially equal to a or larger than a lateral extension of the embedded component to benefit from providing a higher heat dissipation characteristic by transfer of heat in a perpendicular direction being larger, so that heat generated in the semiconductor integrated circuit, being able to be transferred to the mother board via a short route (Yosui, ¶ 67, II. 7-19, ¶ 98, II. 1-9).
Regarding Claim 8, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka as modified does not disclose wherein the thermal path has a minimum width of at least the width of the embedded component.
Instead Yosui (In Fig 1) teaches wherein the thermal path (perpendicular thermal path though 50) has a minimum width of at least the width of the embedded component (40), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang and further with Yosui with the thermal path having a minimum width of at least the width of the embedded component to benefit from providing a higher heat dissipation characteristic by transfer of heat in a perpendicular direction being larger, so that heat generated in the semiconductor integrated circuit, being able to be transferred to the mother board via a short route (Yosui, ¶ 67, II. 7-19, ¶ 98, II. 1-9).
Regarding Claim 10, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka as modified does not disclose wherein the thermally conductive block is embedded such that a main surface of the thermally conductive block is flush with an outer main surface of the second layer stack.
Instead Yosui (In Fig 1) teaches wherein the thermally conductive block (50) is embedded such that a main surface of the thermally conductive block (50) is flush with an outer main surface of the second layer stack (22e), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang and further with Yosui with the thermally conductive block being embedded such that a main surface of the thermally conductive block being flush with an outer main surface of the second layer stack to benefit from providing a higher heat dissipation characteristic by transfer of heat in a perpendicular direction being larger, so that heat generated in the semiconductor integrated circuit, being able to be transferred to the mother board via a short route (Yosui, ¶ 67, II. 7-19, ¶ 98, II. 1-9).
Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Kezuka in view of Zhang and further in view of Magni et al (US 2018/0190563).
Regarding Claim 11, Kezuka in view of Zhang discloses the limitations of Claim 1, however Kezuka as modified does not disclose wherein the first layer stack and the second layer stack are connected by an electrically insulating layer.
Instead Magni (In Fig 1) teaches wherein the first layer stack (18) and the second layer stack (20) are connected by an electrically insulating layer (16), (¶ 58, II. 1-5), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang and further with Magni with an electrically insulating layer connecting the first and second layer stacks together to benefit from coupling the die to the thermally conductive element while facilitating heat transfer from the die to the thermally conductive element (Magni, ¶ 35, II. 1-6).
Regarding Claim 12, Kezuka in view of Zhang and further in view of Magni discloses the limitations of Claim 11, however Kezuka as modified does not disclose wherein the electrically insulating layer comprises an opening at an interface between the component and the thermally conductive block.
Instead Magni (In Fig 1) further teaches wherein the electrically insulating layer (16), (¶ 58, II. 1-5) comprises an opening (opening between 16 and 30 in between 12 and 14), (Fig 1) at an interface between the component (12) and the thermally conductive block (14), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang and further with Magni with an opening at interface between the component and the thermally conductive block to benefit from coupling the die to the thermally conductive element, facilitating heat transfer from the die to the thermally conductive element while electrically isolating the thermally conductive adhesive from the electrically conductive via (Magni, ¶ 35, II. 1-6).
Regarding Claim 13, Kezuka in view of Zhang and further in view of Magni discloses the limitations of Claim 12, however Kezuka as modified does not disclose  wherein at least a part of a thermally conductive coupling medium is arranged within the opening to thermally connect the component and the thermally conductive block.
Instead Magni (In Fig 1) further teaches wherein at least a part of a thermally conductive coupling medium (16), (¶ 58, II. 1-5) is arranged within the opening (opening between 12 and 14 where 16 is disposed in), (Fig 1) to thermally connect the component (12) and the thermally conductive block (14), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang and further with Magni with a part of a thermally conductive coupling medium being arranged within the opening to thermally connect the component and the thermally conductive block to benefit from coupling the die to the thermally conductive element while facilitating heat transfer from the die to the thermally conductive element (Magni, ¶ 35, II. 1-6).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kezuka in view of Zhang further in view of Magni and further in view of Morianz et al (US 2018/0211899).
Regarding Claim 14, Kezuka in view of Zhang and further in view of Magni discloses the limitations of Claim 11, however Kezuka as modified does not disclose wherein the electrically insulating layer is arranged between a first electrically conductive layer structure of the first layer stack and a second electrically conductive layer structure of the second layer stack, wherein the electrically insulating layer comprises a plurality of openings between the first electrically conductive layer structure and the second electrically conductive layer structure, and wherein in at least a part of the openings thermally conductive material is arranged in order to thermally connect the first electrically conductive layer structure and the second electrically conductive layer structure.
Instead Morianz (In Fig 1) teaches wherein the electrically insulating layer (104) is arranged between a first electrically conductive layer structure (106a) of the first layer stack (first layer stack within which 108 is embedded), (Fig 1) and a second electrically conductive layer structure (106b) of the second layer stack (second layer stack within which 124 is embedded), wherein the electrically insulating layer (104) comprises a plurality of openings (opening within which 122 is embedded) between the first electrically conductive layer (106a) structure and the second electrically conductive layer structure (106b), (Fig 1), and wherein in at least a part of the openings thermally conductive material (copper, ¶ 75, II. 1-6) is arranged in order to thermally connect the first electrically conductive layer structure (106a) and the second electrically conductive layer structure (106b), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang further with Magni and further with Morianz with the insulating layer being arranged between a first and second electrically conductive layer structures of the first and second layer stacks and with electrically insulating layer comprising a plurality of openings between the first and second electrically conductive layer structures and a part of the openings thermally conductive material being arranged in order to thermally connect the first and second electrically conductive layer structures to benefit from directly electrically and thermally coupling both the first electrically conductive layer structure and the second electrically conductive layer structure (Morianz, ¶ 75, II. 1-6).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Kezuka in view of Zhang and further in view of Mayr (US 2021/0045227).
Regarding Claim 15, Kezuka in view of Zhang discloses the limitations of Claim 1, however where Kezuka (In Fig 5) further disclose wherein the component carrier (20b) comprising at least one of the following features: wherein the at least one embedded component is in particular selected from a group consisting of an electronic component (70, ¶ 69, II. 1-4), an electrically non- conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip, . and wherein the electrically insulating layer structure (22c/22d/22e) comprises at least one of the group consisting of resin (¶ 24, II. 4-7), in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester resin, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate; wherein the component carrier (20b) is configured as one of the group consisting of a printed circuit board, a substrate (¶ 68, II. 1-4), and an interposer; wherein the component carrier is configured as a laminate-type component carrier.
However Kezuka as modified does not disclose wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene
Instead Mayr (in Fig 1) teaches wherein at least one of the electrically conductive layer structures (electrically conductive layer structures, ¶ 39, II. 1-4) of the component carrier (1) comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene (¶ 31, II. 1-7). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kezuka with Zhang and further with Mayr with the electrically conductive layer structures of the component carrier comprising at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, with any of the mentioned material being optionally coated with supra-conductive material such as graphene to benefit from providing a simplified manufacturing method for a component carrier with shielding structure, eliminating component carrier size increases by conventional shielding structures (Mayr, ¶ 2, II. 9-15, ¶ 3, II. 1-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Cooling Profile Integration for Embedded Power Systems US 2021/0267044, Circuit Board and Circuit Board Assembly US 2016/0309575, Component Carrier with Transistor Components Arranged Side by Side US 2019/0132983, Electronic Module with Single or Multiple Components Partially Surrounded by a Thermal Decoupling Gap US 2021/0084747, Component Carrier with Embedded Component and Horizontally Elongated Via US 2021/0127478. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835